             Case 7:20-cv-06209-VB Document 3 Filed 08/07/20 Page 1 of 2



  UNITED STATES DISTRICT COURT                                              20-cv-6209
  SOUTHERN DISTRICT OF NEW YORK
   -------------------------------------- X


   CHARTWELL THERAPEUTIC LICENSING LLC,                         Case No.:

                                 Plaintiff,                     Hon. Valerie E. Caproni
                                                                United States District Judge
                          V.
                                                                Part 1
   ALVOGEN, INC.,

                                 Defendant.

   -------------------------------------- X




               [PROPOSED) ORDER SEALING STATE COURT COMPLAINT

         On the application of Defendant Alvogen, Inc., and for good cause shown, IT IS

  ORDERED, pursuant to Federal Rule of Civil Procedure 5.2(d) and (f):

         The unredacted complaint filed in Chartwell Therapeutics Licensing LLC v. Alvogen,

 Inc., Index. No. 032586/2020, before the Supreme Court of the State of New York, Rockland

 County (the "State Court Action"), shall be filed under seal when Alvogen, Inc. files its Notice

 of Removal, and the parties and court staff are ordered to protect its contents from disclosure to

 non-parties to this action;

         The redacted complaint filed as NYSCEF Doc. No. 2 in the State Court Action, and all

       The unredacted complaint and this Order shall be docketed as viewable to only the parties in this case.
The seal shall be effective for 14 days or until further order from the assigned judge, whichever is earlier.

       SO ORDERED.                 Date: 08/07/2020




        [Remainder
       HON. VALERIEof page intentionally left blank.]
                      E. CAPRONI
       UNITED STATES DISTRICT JUDGE
       PART I
           Case 7:20-cv-06209-VB Document 3 Filed 08/07/20 Page 2 of 2



Dated: August 7, 2020                      Respectfully submitted,

                                           AXINN, VELTROP & HARKRIDER LLP

                                           By: Isl Joshua S. Reisberg
                                             Joshua S. Reisberg

                                           Matthew J. Becker, (pro hac vice to be filed)
                                           mbecker@axinn.com
                                           Jarod G. Taylor, SDNY Bar No. JT1257
                                           90 State House Square
                                           Hartford, CT 06067
                                           Phone: 860.275.8100
                                           Fax: 860.275.8101
                                           jtaylor@axinn.com

                                           Joshua S. Reisberg, SDNY Bar No. JR2093
                                           114 West 4 7th Street
                                           New York, NY 10036
                                           Phone: 212.728.2200
                                           Fax: 212.728.2201
                                           jreisberg@axinn.com

                                           Attorneys for Defendant Alvogen, Inc.




                                       2
